[gccnutronicsamendmentfin001.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 EXHIBIT 10.3 THIRD
AMENDMENT TO LEASE THIS THIRD AMENDMENT TO LEASE (“Amendment”), dated effective
as of 7/1/2020 _________________, is entered into by and between GCC LONGMONT
HOLDINGS, LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and
NUTRONICS, INC., a Nevada corporation (“Tenant”). WITNESSETH: WHEREAS,
Landlord’s predecessor in interest and Tenant entered into that certain Lease
dated July 3, 2014, including that certain Addendum (“Addendum”), as amended by
that certain First Amendment to Lease dated August 4, 2016, that certain Second
Amendment to Lease dated November 2, 2016, and that certain Expansion Date
Acknowledgement and Agreement dated May 3, 2017 (collectively, the “Lease”),
pertaining to those certain premises (the “Existing Premises”) consisting of
approximately 16,792 rentable square feet of space known as Suite G in the
building (the “Building”) having an address of 1851 Lefthand Circle, Longmont,
Colorado. Terms not otherwise defined herein shall have their respective
meanings set forth in the Lease. WHEREAS, the parties desire to expand the
Existing Premises with additional space in the building having an address of
1841 Lefthand Circle, Longmont, Colorado (“1841 Building”), as further described
on Exhibit A-1 attached hereto and incorporated herein by this reference, and
extend the Term of the Lease for the Premises, as provided herein; WHEREAS, on
or about November 14, 2019, nLIGHT, Inc., a Delaware corporation (“Guarantor”),
acquired 100% of the ownership interest in Tenant. WHEREAS, the parties desire
to amend the Lease to reflect the expansion of the Existing Premises, extension
of the Term, and otherwise the amendment of the Lease in the manner and form
hereinafter set forth. NOW, THEREFORE, for good and valuable consideration,
Landlord and Tenant hereby agree as follows: 1. Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord, in addition to the Existing Premises,
space in the 1841 Building consisting of approximately 21,143 rentable square
feet (the “Expansion Premises”), as shown on Exhibit A hereto and made a part
hereof by reference, on all of the terms of the Lease as herein amended on the
following basis: A. Tenant’s right to occupy the Expansion Premises and its
obligations under the Lease with respect to the Expansion Premises, including
but not limited to Tenant’s obligations to pay Rent and other charges payable
pursuant to the Lease, shall commence on the earlier of (the “Expansion Date”):
(a) February 1, 2021, (b) the date the Expansion Space Improvements are
substantially completed, or (c) the date Tenant conducts the Permitted Use from
the Expansion Premises. “Substantially completed” as used in the prior sentence
means that the Expansion Space Improvements have been completed to the extent
Tenant may occupy the Expansion Premises and operate the Permitted Use. The
Lease, as it pertains to both the Existing Premises and the Expansion Premises,
shall terminate on the last day of the 66th whole calendar month after the
Expansion Date (the “New Expiration Date”). As of the Expansion Date, references
to Premises in the Lease shall include the Expansion Premises, Tenant’s
occupancy of the Expansion Premises shall be subject to all terms of the Lease
as herein specifically amended, and the Premises described in the Lease shall
consist of the Existing Premises and the Expansion Premises for a total of
approximately 37,935 rentable square feet of space. 756069 1



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin002.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 B. Except as
expressly set forth herein, Landlord has no obligation to make or pay for
improvements or alterations to the Existing Premises or the Expansion Premises,
and Tenant accepts the Existing Premises and the Expansion Premises in their
current “as is” condition as of the date of this Amendment. Tenant shall have
the right to access the Expansion Premises commencing on the date of this
Amendment for purposes of planning and design, but Tenant shall not commence
construction of the Expansion Space Improvements in the Expansion Premises until
the Garage Contingency (as hereafter defined) has been satisfied or waived by
Tenant. No Base Rent or any other amounts owed under the Lease for the Expansion
Premises will apply during this early access period. At the request of Landlord,
the parties will evidence the Expansion Date, and such other matters set forth
therein in an agreement substantially in the form of Exhibit B attached hereto,
which agreement will contain a revised Base Rent schedule for the Premises. C.
Landlord shall reimburse Tenant for the cost of improvements to be made by
Tenant to the Expansion Premises (the “Expansion Space Improvements”) up to a
maximum amount of $528,575.00 (the “Expansion Space Allowance”). In addition to
the Expansion Space Allowance, Landlord shall reimburse Tenant for the cost of
improvements to be made by Tenant to the Existing Premises (the “Existing
Premises Improvements”) up to a maximum amount of $58,772.00 (the “Existing
Premises Allowance”). The Expansion Space Allowance and the Existing Premises
Allowance are referred to herein together as the “Allowance.” The Expansion
Space Improvements and the Existing Premises Improvements are referred to herein
together as the “Improvements.” The Improvements shall be generally in
accordance with the 4/22/2019 plans of Hampton Architecture (“Approved Plans”).
The Allowance shall be used to pay for expenditures related to the Improvements
including but not limited to costs of all labor, materials, permits, fees,
contractors and subcontractors’ charges, and, pursuant to Section 10 of the
Lease, payment of Landlord’s supervisory fee in an amount equal to $95.00 per
hour or, if the Improvements are not constructed by Landlord’s employees, 3% of
project costs of the Improvements, plus any out of pocket engineering and
architectural review costs. All costs of the Improvements in excess of the
Allowance shall be at Tenant’s expense. Tenant is responsible for and shall pay
all costs and expenses of the Improvements that are not allowable as
expenditures from the Allowance as such amounts become due and payable. Promptly
following completion of the Improvements, Tenant will deliver to Landlord a
request for payment of the Allowance, accompanied by all of the following in
form and substance reasonably satisfactory to Landlord: (a) a copy of the
contract with Tenant’s general contractor which includes a plan or scope of work
to be performed; (b) duly executed unconditional lien waivers and such other
affidavits, certificates, information, and data as may be reasonably requested
by Landlord from all general contractors, subcontractors and materialmen
performing work on the Premises; (c) an itemized computation of the actual total
costs incurred by Tenant (“Actual Costs”) and paid invoices evidencing payment
of the Actual Costs; (d) final as-built plans and specifications for the
Expansion Improvements; and (e) such other information and documentation as
Landlord or Landlord’s lender may reasonably request to evidence the proper,
lien- free completion of the Improvements. Unless Landlord reasonably disputes
in writing Tenant’s assertion that the Improvements have been completed in
accordance with the provisions of the Lease as herein amended, within 30 days
after Landlord’s receipt, review and reasonable approval of all of the
foregoing, Landlord will pay to Tenant the amount of the Actual Costs of the
Improvements, up to the maximum amount of the Allowance. In no event will
Landlord have any obligation to reimburse Tenant for any costs of the
Improvements in excess of the Allowance. Unless otherwise agreed by Landlord and
Tenant in writing, if any portion of the Allowance has not been requested by
Tenant on or before the date that is 24 full calendar months from the date of
this Amendment, such amount will be forfeited by Tenant to Landlord. The
Improvements shall be performed as alterations in accordance with the terms and
conditions of the Lease, including without limitation Section 10 of the Lease;
provided, however, that Tenant shall have no obligation to remove the
Improvements at the end of the Term, provided such Improvements are constructed
in accordance with the Approved Plans. In addition to the Allowance, Landlord
has paid the cost of the initial space plan for the Improvements and shall pay
for one revision to the space plan. 756069 2



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin003.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 D. In addition to
Tenant’s parking rights for the Existing Premises, Tenant shall have the right
to use 68 parking spaces in the parking areas for the 1841 Building, based on a
parking ratio of 3.21 spaces/1,000 rentable square feet leased. Tenant’s use of
the parking areas shall be subject to and in accordance with the provisions of
the Lease, as herein amended. 2. Tenant desires, at Tenant’s sole cost and
expense, to construct a garage (the “Garage”) in the location, size,
configuration and construction as shown on Exhibit C attached hereto and
incorporated herein by this reference. Tenant agrees to diligently pursue
completion of the Garage in a manner so as to minimize disruption to other
tenants of the Building and other buildings in close proximity to the Building.
Tenant shall not be required to remove the Garage at the end of the Term
provided the Garage conforms to the specifications set forth on Exhibit C in all
material aspects; provided, however, if changes to Exhibit C are requested by
Tenant and approved in writing by Landlord, Landlord shall notify Tenant of
whether any such changes will need to be removed at the time of approval if so
requested in writing by Tenant. Upon the earlier of (i) substantial completion
of the Garage or (ii) upon Tenant conducting the Permitted Use within the
Garage, Tenant shall pay to Landlord, at the same times and in the same manner
as Base Rent is paid for the Premises, rent for the Garage at the initial rate
of $4.00 per rentable square foot of the Garage, which rate shall increase
annually by 5%. Substantial completion as used in the prior sentence means that
the Garage has been completed to the extent Tenant may occupy the Garage and
operate all or a portion of the Permitted Use. Promptly following the date of
this Amendment, Landlord, on behalf of Tenant and at Tenant’s expense, shall use
commercially reasonable efforts to obtain the site plan waiver approval (the
“Approval”) required to construct the Garage from the City of Longmont’s
Planning and Development Services Department (the “Department”), and Tenant
shall fully cooperate without delay as reasonably required with Landlord’s
efforts to obtain the Approval, including without limitation promptly providing
all information and documentation as may be required. The cost of obtaining the
Approval shall be deducted from the Allowance, or, if the Approval is not
obtained, then Tenant shall reimburse Landlord for all costs incurred by
Landlord in seeking to obtain the Approval within thirty (30) days after receipt
of an invoice from Landlord. If the Department does not issue the Approval for
the construction of the Garage on or before four (4) months after the date of
this Amendment (the “Garage Contingency”), then Tenant in its sole discretion
shall have the option, upon delivery of written notice to Landlord within seven
(7) days after the end of such 4-month period, to elect to declare this
Amendment null and void and of no further effect, provided the Lease shall
remain in full force and effect without regard to this Amendment. Upon issuance
of the Approval, the contingency set forth in this Section 2 shall be deemed
satisfied. 3. Until the Expansion Date, Tenant shall continue to pay Base Rent
for the Existing Premises pursuant to the terms of the Lease. Commencing on the
Expansion Date, Tenant shall pay Base Rent for the Existing Premises pursuant to
the terms of the Lease and, notwithstanding anything contained in the Lease to
the contrary, in accordance with the following schedule: Period Annual PSF
Monthly Base Rent Expansion Date through Month 12 $12.00 $16,792.00 Month 13
through Month 24 $12.50 $17,491.67 Month 25 through Month 36 $13.00 $18,191.33
Month 37 through Month 48 $13.50 $18,891.00 Month 49 through New Expiration Date
$14.00 $19,590.67 The Lease shall continue for the Existing Premises through the
New Expiration Date. As of August 1, 2022, the Base Rent rate for the Existing
Premises shall be payable at the then current rate of Base Rent for the
Expansion Premises, and shall increase at the same times and in the same amounts
as for the Expansion Premises through the New Expiration Date. The final Base
Rent Schedule for the Premises (inclusive of the Existing Premises and the
Expansion Premises) shall be set forth in the Expansion Date 756069 3



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin004.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Acknowledgment and
Agreement. In consideration for the increase in Base Rent applicable to the
Existing Premises, in addition to the Allowance, Landlord provide Tenant with an
additional allowance in the amount of $79,720.02 (the “Additional Allowance”),
which may be used for Improvements and is payable by Landlord in the same manner
as the Allowance; provided, however, any amount not used by Tenant for the cost
of Improvements may, upon Tenant’s written notice to Landlord, be applied as a
credit toward Base Rent payments first coming due after Tenant’s notice. The
Additional Allowance is based on the actual number of months of increased Base
Rent for the Existing Premises, and if the Expansion Date does not occur on or
before February 1, 2021, then the Additional Allowance is subject to
proportionate reduction. Unless otherwise agreed by Landlord and Tenant in
writing, if any portion of the Allowance has not been requested by Tenant on or
before the date that is 24 full calendar months from the date of this Amendment,
such amount will be forfeited by Tenant to Landlord. 4. Commencing on the
Expansion Date, in addition to Base Rent for the Existing Premises, Tenant shall
pay Base Rent for the Expansion Premises pursuant to the terms of the Lease, in
accordance with the following schedule: Period Annual PSF Monthly Base Rent
Expansion Date through Month 12* $12.00 $21,143.00* Month 13 through Month 24
$12.50 $22,023.96 Month 25 through Month 36 $13.00 $22,904.92 Month 37 through
Month 48 $13.50 $23,785.88 Month 49 through New Expiration Date $14.00
$24,666.83 *Notwithstanding anything to the contrary, Tenant may abate the
payment of Base Rent (but not any other charges payable by Tenant pursuant to
the Lease) for the first 6 months following the Expansion Date (the “Abated Rent
Period”). Rents payable hereunder are allocable to, and will be accrued by the
parties during, their fiscal periods in which the same is actually paid. No
portion of the Rent paid by Tenant during periods after the expiration of the
Abated Rent Period will be allocated to such Abated Rent Period, nor is such
Rent intended to be allocable to the Abated Rent Period. If at any time during
the Term, an event of default by Tenant occurs, Tenant owes Landlord, in
addition to all other amounts, the unamortized portion of the Rent abated
hereunder, such amortization to be on a straight-line basis over the period
commencing on the Expansion Date and continuing through the New Expiration Date.
Tenant has no obligation to pay the abated amounts if no event of default by
Tenant occurs prior to the expiration of the Term. 5. In addition to Base Rent
for the Premises, Tenant shall be obligated to pay all other charges payable by
Tenant for the Premises (inclusive of the Existing Premises and the Expansion
Premises), including without limitation utilities and Tenant’s Share of all
Operating Costs, Taxes, insurance, and other sums payable by Tenant in
accordance with the Lease for both the Building and the 1841 Building. For
periods on and after the Expansion Date, Tenant’s Share of the 1841 Building
shall mean 71.429%. In the event the Garage is constructed, the Building will be
remeasured by Landlord’s architect and Tenant’s Share shall include the Garage
and be adjusted based on the new rentable square footage of the Building. 6.
Upon execution of this Amendment, Tenant shall deposit with Landlord an
additional amount equal to $15,503.93 to be added to the existing Security
Deposit being held by Landlord in the amount of $46,728.97. Thereafter, Landlord
shall hold the Security Deposit in the amount of $62,232.90 for the duration of
the Term as it may be extended. 7. Concurrently with the execution and delivery
of this Amendment by Tenant, and as a condition to the effectiveness of this
Amendment, Tenant shall deliver to Landlord a Guaranty in the form attached
hereto as Exhibit D executed by Guarantor. 756069 4



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin005.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 8. This Amendment
shall not affect the Option to extend the Term of the Lease granted to Tenant in
paragraph 1 of the Addendum; provided, however, Tenant shall have two (2)
Options to extend the Term of the Lease for a period of five (5) years each, and
each Option shall apply to the Premises, inclusive of the Existing Premises and
the Expansion Premises. All other terms and conditions set forth in paragraph 1
of the Addendum shall apply to each of said Options. 9. Subject to the Prior
Rights (as hereafter defined), Tenant shall have a continuous and on- going
Right of First Offer (“ROFO”) to lease any rentable space in the Building or the
1841 Building that is contiguous and adjacent to the Premises (the “ROFO Space”)
which becomes available after the date of this Amendment, subject to and in
accordance with the terms and conditions of this Section 8. A. If any portion of
the ROFO Space becomes available and Landlord intends to market the ROFO Space
for leasing to third parties from time to time, Landlord shall give notice
thereof to Tenant in each such instance (“Offer Notice”). Each Offer Notice
shall provide that the ROFO Space will be offered to Tenant upon the provisions
that Landlord would offer to lease the ROFO Space to third parties. Such
provisions will include, among other things, escalations and pass-throughs.
Tenant has 7 days after receiving an Offer Notice within which to notify
Landlord whether it elects to lease the ROFO Space, which election must be upon
the terms and for all space included in the Offer Notice. B. Landlord’s
obligation to offer ROFO Space to Tenant is subordinate to all rights of
extension, expansion, or first offer or refusal as to the ROFO Space in favor of
the tenants under existing leases as of the date of this Lease and is
subordinate to the option of Landlord to extend the existing lease of any
current tenant of any ROFO Space, whether or not such tenant’s lease expressly
provides for such extension option (“Prior Rights”). C. If Tenant does not
timely notify Landlord of its election to lease the ROFO Space offered under the
applicable Offer Notice, it will be conclusively presumed that Tenant has waived
its ROFO as to the ROFO Space offered under the applicable Offer Notice, and
Landlord shall be free to lease the ROFO Space offered under the applicable
Offer Notice to a third party upon such terms as Landlord and the third party
agree. D. Upon exercise of any ROFO, the ROFO Space will be deemed added to the
Premises and Tenant will accept such space in its “as is” condition without any
remodeling or fix-up work performed by Landlord, except to the extent set forth
in the Offer Notice. All costs of preparing any ROFO Space for Tenant’s
occupancy, including costs of compliance with applicable laws will be paid by
Tenant, except to the extent set forth in the Offer Notice. After exercise of
any ROFO, the parties will execute an amendment to the Lease evidencing the
addition of such ROFO Space. E. Tenant’s right to exercise any ROFO is
conditioned on: (i) no event of default by Tenant existing at the time it
exercises the ROFO or on the date that Tenant’s occupancy of the ROFO Space is
scheduled to commence; (ii) there having been no more than 2 uncured events of
default by Tenant during the Term; (iii) Tenant not having vacated the Premises
or assigned its interest in the Lease, except to a Permitted Transferee; and
(iv) Tenant not having first sublet the Premises or any portion thereof from and
after the date of the Offer Notice. This ROFO is personal to Tenant and may not
be assigned (except to a Permitted Transferee). In the event of such an
assignment of the Lease (other than to a Permitted Transferee) or a subletting
or vacation of any portion of the Premises, or if there has been more than 2
uncured Events of Default by Tenant during the Term, the ROFO shall be deemed
null and void and of no further force or effect. 756069 5



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin006.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 F. All notifications
contemplated by this Section 8, whether from Tenant to Landlord, or from
Landlord to Tenant, must be in writing and given in the manner provided for
notices in this Lease. 10. Tenant hereby represents and warrants to Landlord
that it has not engaged any broker in connection with the negotiation and/or
execution of this Amendment other than JLL (“Tenant’s Broker”), who has acted as
Tenant’s agent. Tenant has no knowledge of any broker’s involvement in this
transaction, other than Sentinel Management, Inc. (“Landlord’s Broker”), who has
acted as Landlord’s agent. Landlord shall pay those commissions regarding this
Amendment owed to Tenant’s Broker and/or Landlord’s Broker pursuant to a
separate agreement. Tenant will indemnify Landlord against any claim or expense
(including, without limitation, attorneys’ fees) paid or incurred by Landlord as
a result of any claim for commissions or fees by any broker, finder, or agent,
whether or not meritorious, employed by Tenant or claiming by, through or under
Tenant other than Tenant’s Broker. Landlord will indemnify Tenant against any
claim or expense (including, without limitation, attorneys’ fees) paid or
incurred by Tenant as a result of any claim for commissions or fees by any
broker, finder, or agent, whether or not meritorious, employed by Landlord or
claiming by, through or under Landlord. 11. The 1841 Building has two existing
120/208 volt transformers. One transformer is 750kw and the second transformer
is 500kw. Tenant shall have access to all 1250kw except for one 400amp 120/208
volt electrical panel. 12. In Section 10 (Alterations – Changes and Additions –
Responsibility – No Holes in Roof – No Equipment on Roof) of the Lease, the
second to last sentence of the second paragraph shall be deleted in its entirety
and replaced with the following in lieu thereof: If within 20 days after such
plans and specifications are submitted by Tenant to Landlord for such approval,
Landlord shall have not given Tenant notice of disapproval, stating the reason
for such disapproval, Tenant may deliver a second request for approval to
Landlord which request shall clearly state in large bold letters that failure to
respond within ten (10) days shall be deemed approval, and if Landlord fails to
respond within such 10-day period, then such plans and specifications shall be
considered approved by Landlord. 13. In Section 22.1.3 (Default Defined) of the
Lease, “10 days” shall be deleted and replaced with “15 days”. 14.
Notwithstanding anything to the contrary in the Lease, if this Lease is junior
to any mortgage or deed of trust, prior to the Expansion Date, Landlord shall
request a subordination, attornment and non-disturbance agreement to be entered
into with Tenant from all such holders of a mortgage or deed of trust, on such
holders’ standard form (“SNDA”). 15. Tenant’s parent company is Guarantor, which
is a publicly traded company. So long as Guarantor remains a publicly traded
company, Section 30 of the Lease is hereby modified to the effect that if
Landlord requests financial statements or other financial information from
Tenant, the request will be satisfied if Tenant provides publicly available
financial information of Guarantor. 15. Section 38.3 (Substitute Premises) of
the Lease is hereby deleted in its entirety. 16. If there is any conflict
between the terms of this Amendment and the terms of the Lease, the terms of
this Amendment govern. The Lease as hereby amended is in full force and effect,
is hereby ratified and affirmed by the parties, and is binding upon the parties
in accordance with its terms. 17. Time is of the essence herein. 756069 6



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin007.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 IN WITNESS WHEREOF,
the parties have executed this Amendment as of the day and year below and it is
effective as of the date first above written. NUTRONICS, INC., a Nevada
corporation GCC LONGMONT HOLDINGS, LIMITED PARTNERSHIP, a Delaware limited
partnership By: By: GCC Longmont Holdings GP, Inc., Name: Jeff Barchers a
Delaware corporation, its General Partner Title: VP/CTO 7/1/2020 By: Date of
Signature: __________________ Name: Dave Kristen Title: Managing Partner
“Tenant” Date of Signature: __________________7/1/2020 “Landlord” 756069 7



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin008.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Exhibit A Expansion
Premises 756069 8



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin009.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Exhibit A-1 1841
Building LOT 1F, LONGS PEAK INDUSTRIAL PARK-MINOR SUBDIVISION “F”, THE PLAT OF
WHICH WAS RECORDED FEBRUARY 28, 1983 ON FILM 1241 AS RECEPTION NO. 535391 UNDER
PLAN FILE NO. P-13, F-3, #10, CITY OF LONGMONT, COUNTY OF BOULDER, STATE OF
COLORADO. 756069 9



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin010.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Exhibit B Form of
Expansion Date Acknowledgement and Agreement Expansion Date Acknowledgment and
Agreement This Expansion Date Acknowledgment and Agreement (“Agreement”) is an
acknowledgment of the Expansion Date as defined in the Third Amendment to Lease
(“Amendment”) and intended to be a part of that certain Lease for premises
located at 1841 and 1851 Lefthand Circle, Longmont, Colorado, which Amendment
was effective on the ____ day of ___________, 2020, by GCC LONGMONT HOLDINGS,
LIMITED PARTNERSHIP, a Delaware limited partnership, as Landlord, and NUTRONICS,
INC., a Nevada corporation, as Tenant. Landlord and Tenant hereby agree that: 1.
Tenant acknowledges that both the 1851 Building, the 1841 Building and the
Premises (inclusive of the Existing Premises and the Expansion Premises) are
satisfactory in all respects. 2. Tenant took possession of the Expansion
Premises on , _____. Tenant hereby agrees to pay partial month’s Base Rent in
the amount of $_____ (___ days at $___ per diem). 3. The Expansion Date of the
Lease is hereby agreed to be the ____ day of the month of ________, ________.
The New Expiration Date is hereby agreed to be the last day of the month of
________, 20___. 4. Tenant shall pay Base Rent for the Premises pursuant to the
terms of the Lease and in accordance with the following schedule: Period Annual
PSF Monthly Base Rent __________, 20__ - __________, 20__ $______ $____________
__________, 20__ - __________, 20__ $______ $____________ __________, 20__ -
__________, 20__ $______ $____________ __________, 20__ - __________, 20__
$______ $____________ __________, 20__ - __________, 20__ $______ $____________
__________, 20__ - __________, 20__ $______ $____________ __________, 20__ -
__________, 20__ $______ $____________ All other terms and conditions of the
Lease are hereby ratified and acknowledged to be unchanged. 756069 10



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin011.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Agreed and executed
this _______ day of , 2020. LANDLORD: GCC LONGMONT HOLDINGS, LIMITED
PARTNERSHIP, a Delaware limited partnership By: GCC Longmont Holdings GP, Inc.,
a Delaware corporation, its General Partner By
Title:_____________________________ TENANT: NUTRONICS, INC., a Nevada
corporation By Title 756069 11



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin012.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Exhibit C Garage
Specifications 756069 12



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin013.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 Exhibit D Form of
Guaranty Guaranty 7/1/2020 THIS GUARANTY is executed as of _________________, by
nLIGHT, Inc., a Delaware corporation ("Guarantor"). W I T N E S S E T H : GCC
LONGMONT HOLDINGS, LIMITED PARTNERSHIP, a Delaware limited partnership
("Landlord"), is willing to execute that certain Third Amendment to Lease dated
____________,July 1st 2020 (the "Third Amendment"), to that certain Lease dated
July 3, 2014, including that certain Addendum (“Addendum”), with Nutronics,
Inc., a Nevada corporation (“Tenant”), as amended by that certain First
Amendment to Lease dated August 4, 2016, that certain Second Amendment to Lease
dated November 2, 2016, and that certain Expansion Date Acknowledgement and
Agreement dated May 3, 2017 (collectively, the “Lease”), pertaining to those
certain premises (the “Existing Premises”) consisting of approximately 16,792
rentable square feet of space known as Suite G in the building (the “Building”)
having an address of 1851 Lefthand Circle, Longmont, Colorado on condition of
receiving this Guaranty; NOW, THEREFORE, for and in consideration of Landlord's
execution and delivery of the Third Amendment and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by
Guarantor, Guarantor hereby agrees as follows: 1. Guarantor represents and
warrants to Landlord that: A. Guarantor is financially interested in Tenant. B.
The financial information provided to Landlord by Tenant and Guarantor is
accurate for the periods shown and there has been no material adverse change
since such dates in either Tenant or Guarantor. Any financial information shall
be provided under a standard non-disclosure agreement among Landlord, Tenant and
Guarantor. 2. Guarantor unconditionally and irrevocably guarantees the prompt
and faithful performance of all provisions of the Lease by Tenant and any
assignee and any Permitted Occupant of Tenant, including, but not limited to,
payment of all rent and other sums due Landlord. Guarantor waives each and every
notice to which Guarantor may be entitled under the Lease, or otherwise, and
consents to any extension of time, leniency, waiver, forbearance, or any
amendment which may be made in the Lease, and no amendment, waiver, or
forbearance will release Guarantor from any liability or obligation hereby
guaranteed. Notwithstanding anything contained herein to the contrary, in the
event of an assignment of the Lease by the original Tenant to an entity having a
net worth, as reasonably determined by Landlord, of not less than Guarantor's as
of the effective date of such assignment or as of the date of this Guaranty,
whichever is higher, and such entity is otherwise approved by Landlord in
writing in accordance with the terms and conditions of the Lease, then, provided
such entity assumes Tenant's obligations under the Lease in a writing acceptable
to Landlord and there has been no default by Tenant under the Lease prior to the
date of such assignment, Guarantor's liability under the Lease for the
obligations of such assignee-entity under the Lease from and after the effective
date of such assignment shall terminate; provided, however, Guarantor shall
remain liable for all obligations of Tenant arising prior to the effective date
of such assignment and such obligations shall survive such termination. In no
event shall Guarantor be released from liability under this Guaranty in the
event of an assignment under the Lease that does not require Landlord's consent.
3. If an event of default (as defined in the Lease) by Tenant occurs, Landlord
may commence suit against Guarantor and/or exercise any available remedy at law
or equity to enforce the provisions of 756069 13



--------------------------------------------------------------------------------



 
[gccnutronicsamendmentfin014.jpg]
DocuSign Envelope ID: E660873F-9F59-440E-81D6-ABF2AAB8C0B7 this Guaranty without
first commencing any suit or otherwise proceeding against Tenant or exhausting
its remedies against Tenant. This is a guaranty of payment and performance and
not a guaranty of collection; Guarantor's liability under this Guaranty is
primary. Landlord's rights shall not be exhausted by its exercise of any
remedies or by any number of successive suits until and unless all obligations
hereby guaranteed have been fully performed. 4. Landlord and Guarantor each
waives any right to a trial by jury in suits arising out of or concerning the
provisions of this Guaranty. If any suit is commenced by Landlord to enforce
this Guaranty, the prevailing party shall recover all reasonable costs incurred
in connection therewith, including reasonable attorneys' fees. 5. No payment by
Guarantor except full payment and performance shall entitle Guarantor by
subrogation or otherwise, to any payment by Tenant under or out of the property
of Tenant. 6. This Guaranty inures to the benefit of Landlord, its successors
and assigns and shall be binding upon the heirs, personal representatives,
successors, and assigns of Guarantor. 7. The liability of Guarantor is not
affected by, and Guarantor expressly waives any defenses by reason of, (a) the
release or discharge of Tenant in any bankruptcy or other proceedings; (b) the
limitation or cessation of the liability of Tenant; (c) the rejection or
disaffirmance of the Lease in any proceeding; (d) amendment, assignment or
transfer of the Lease by Tenant; or (e) any disability or other defense of
Tenant. 8. Guarantor agrees that if Tenant files a petition for relief under any
provisions of the Federal Bankruptcy Code, or any similar law, if such a
petition filed by creditors of Tenant is approved by a Court, or if any Court
appoints a receiver tenant to operate, including Tenant's obligations under the
Lease and/or a substantial part of Tenant's property: (a) if the Lease is
terminated or rejected, or the obligations of Tenant are modified, Landlord has
the option either (i) to require Guarantor to execute and deliver to Landlord a
new lease as tenant for the balance of the term and containing the same
provisions as the Lease, or (ii) to recover from Guarantor that which Landlord
would have been entitled to recover from Tenant upon a termination of the Lease
due to a default by Tenant even though Landlord may not be entitled to recover
the same from Tenant in such proceeding; and (b) if any obligation under the
Lease is performed by Tenant and any part of such performance is avoided or
recovered from Landlord as a preference, fraudulent transfer or otherwise, the
liability of Guarantor under this Guaranty shall remain in effect. 9. This
Guaranty will be governed by the internal laws of the State of Colorado and
shall be deemed executed in the City and County of Denver. Guarantor consents to
and submits to the jurisdiction of the federal and state courts located in
Denver, Colorado, and any suit shall be brought in a federal or state court
located in Denver, Colorado, with appropriate jurisdiction over the subject
matter. Guarantor waives any defenses based on the venue, inconvenience of the
forum, lack of personal jurisdiction, sufficiency of service of process or the
like in any suit brought as aforesaid. nLIGHT, Inc., a Delaware corporation
By:___________________________ Its:___________________________Chief Financial
Officer "Guarantor" 756069 14



--------------------------------------------------------------------------------



 